DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the final Office action filed 1 April 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17, 24, 28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shifman et al., US 6,203,873 (“Shifman ‘873”)(previously cited) in view of Mizutani et al., US 2015/0056393 (“Mizutani”)(previously cited) and  Tatemoto, EP 0404239 A2 (“Tatemoto”)(newly cited)(copy provided herewith).
Regarding claim 33, Shifman ‘873 discloses a process of making a fuel hose wherein the hose consists of an inner barrier layer and an outer protective cover layer wherein each of the layers is formed by a separate extrusion step (abstract, col. 3 line 56-col. 4 line 2, col. 6 lines 43-65, Fig. 1).  After the formation of the protective cover layer the tube is vulcanized (col. 6 lines 50-65).  The inner barrier layer comprises a fluoropolymer blend comprising a fluoroelastomer and a fluorothermoplastic (col. 4 line 34-col. 5 line 11, col. 6 lines 54-57).  The fluoroelastomer is a vinylidene fluoride-hexafluoropropylene-tetrafluoroethylene terpolymer (i.e. VDF/HFP/TFE)(col. 6 lines 54-57).  The fluorothermoplastic is a TFE/HFP/VDF terpolymer (col. 6 lines 54-57). The fluoropolymer blend may additionally comprise a peroxide-based vulcanizing agent (i.e. a crosslinker) (col. 5 lines 12-25). The inner barrier layer and outer protective cover layer may each additionally comprise conductive carbon black (i.e. a carbon filler) (col. 6 lines 16-20). 
The inner barrier layer and outer protective cover layer of the hose of Shifman ‘873 respectively read on the claimed barrier layer inner layer and outer layer. The fluoroelastomer, fluorothermoplastic, peroxide-based vulcanizing agent and carbon black in the inner layer respectively read on the claimed fluororubber elastomer, thermoplastic fluoropolymer, crosslinking agent, and carbon black recited in claim 33. The extrusion and vulcanizing process steps taught by Shifman ‘873 read on the extruding and vulcanizing steps recited in claim 33.
Shifman ‘873 is silent regarding the extrusion temperature.  Shifman ‘873 is also silent regarding providing the fluoroelastomer, fluorothermoplastic and vulcanizing agent of the fluoropolymer blend as a pellet.
Regarding the claimed extrusion temperature, the Examiner notes that it is well known in the polymer arts that the viscosity of a melted polymeric composition is inversely correlated with the temperature of the composition. Turning to the prior art, Mizutani discloses an extruded polymeric fuel hose [abstract]. Mizutani teaches that during extrusion, if the molding temperature (i.e. the extrusion temperature) is too low extrusion molding tends to be impossible due to an increase in viscosity [0047].  Mizutani goes on to teach that if the molding temperature is too high, extrusion molding tends to be impossible due to decomposition [0047].
Tatemoto discloses an extrudable elastomer composition suitable for forming extruded tubes wherein the composition comprises an elastomer and a vulcanizing agent wherein the elastomer may be a fluoroelastomer (i.e. a fluororubber) (abstract, col. 1 lines 6-11, col. 1 line 37-col. 3 line 34).  Tatemoto teaches pre-molding the composition into pellets in order to make handling easy (col. 4 lines 1-5).
Shifman ‘873 and Mizutani are both directed toward extruded polymeric fuel hoses.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the method taught by Shifman ‘873 by varying the extrusion temperature through routine experimentation as taught by Mizutani in order to arrive at a desired viscosity while at the same time working to prevent decomposition of the polymer.  Varying the extrusion temperature in the method of Shifman ‘873 through routine experimentation would have resulted in a method which is the same as that claimed.
While modified Shifman ‘873 is silent regarding the composition of the inner layer not being meltable at 280 °C after extrusion and before vulcanization, the Examiner notes that Applicant’s specification discloses that the presence of carbon filler (e.g. carbon black) in the thermoplastic brings about or promotes crosslinking.  The specification goes on to disclose that accordingly, the barrier layer end product preferably contains no thermoplastic elastomer but rather, presumably, a crosslinked thermoplastic.  The barrier layer produced according to Applicant’s disclosed invention is no longer meltable (page 3 lines 2-6 and page 4 lines 1-4 of Applicant’s specification as filed). In light of this disclosure and given that modified Shifman ‘873 teaches an inner barrier layer comprising a fluorothermoplastic in combination with carbon black, there is a reasonable expectation that the composition of the inner barrier layer would intrinsically not be meltable at 280 °C before vulcanization according to the dynamic mechanical analysis standard disclosed by Applicant at page 3 lines 2-6 of the specification as filed (see MPEP 2112V).  
Shifman ‘873 and Tatemoto are both directed towards extrudable elastomer compositions comprising an elastomer and a vulcanizing agent.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have provided the fluoropolymer blend comprising a peroxide-based vulcanizing agent used to extrude the inner barrier layer of the hose of Shifman ‘873 in the form of pellets because as is taught by Tatemoto pellets where known to be easy to handle.  The pellets comprising the fluoropolymer blend and peroxide-based vulcanizing agent of the method of modified Shifman ‘873 would have read on the claimed FTPV pellets.
Regarding claim 17, the carbon black present in the fluoropolymer blend of the inner layer reads on the claimed conductivity carbon black.
Regarding claim 24, while modified Shifman ‘873 is silent regarding the composition of the inner layer not being meltable, the Examiner notes that Applicant’s specification discloses that the presence of carbon filler (e.g. carbon black) in the thermoplastic brings about or promotes crosslinking.  The specification goes on to disclose that accordingly, the barrier layer end product preferably contains no thermoplastic elastomer but rather, presumably, a crosslinked thermoplastic.  The barrier layer produced according to the Applicant’s disclosed invention is especially no longer meltable (page 3 lines 2-6 and page 4 lines 1-4 of Applicant’s specification as filed). In light of this disclosure and given that modified Shifman ‘873 teaches an inner barrier layer comprising a fluorothermoplastic in combination with carbon black, there is a reasonable expectation that the composition of the inner barrier layer would intrinsically not be meltable according to the dynamic mechanical analysis standard disclosed by Applicant at page 3 lines 2-6 of the specification as filed.  
Regarding claim 28, Shifman ‘873 teaches that the inventive fluoropolymer blend of the barrier layer comprises from about 20 to about 80 wt% of the fluoroelastomer and from about 20 to about 80 wt% of the fluorothermoplastic (col. 2 lines 58-60). The ranges of amount of fluoroelastomer and fluorothermoplastic taught by Shifman ‘873 overlap, and therefore render obvious, the ranges of amounts of fluororubber elastomer and thermoplastic fluoropolymer claimed (see MPEP 2144.05).
Regarding claim 31, with respect to the two layer hose embodiment described above, Shifman ‘873 teaches incorporating carbon black into both the inner barrier layer and the outer protective cover layer for the purpose of making the layers conductive.  While Shifman ‘873 does not teach the claimed resistance values, the Examiner contends that it logically follows that since the carbon black is added to the composition of the layers in order to make them conductive, the addition of increasing amounts of carbon black would make the layers more conductive. As such, it would have been obvious to one of ordinary skill in the art to have varied the amount of carbon black added to the layers of the hose of Shifman ‘873 through routine experimentation in order to arrive at a desired degree of conductivity or resistance.  Varying the amount of carbon black in each of the layers through routine experimentation would have produced a hose having the claimed resistance.
Regarding claim 32, the hose disclosed by Shifman ‘873 is a fuel hose (abstract, claim 5).

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shifman ‘873 in view of Mizutani and Tatemoto as applied to claim 33 above, and further in view of Funaki et al., US 2004/0191440 (“Funaki”)(previously cited).
Regarding claims 18-20, as is described above, modified Shifman ‘873 teaches a process of producing a fuel hose having a fluoropolymer barrier layer comprising a conductive additive which meets the limitations of claim 33. Additionally, Shifman ‘873 teaches that the conductive additive may be carbon black (col. 6 lines 15-18).
Modified Shifman ‘873 is silent regarding the claimed proportions of conductive filler.
Funaki discloses a multilayer fuel hose comprising a conductive fluoropolymer layer comprising a conductive filler [abstract, 0001, 0107-0109].  Funaki teaches that the conductive filler may be, inter alia, carbon black and that the conductive filler may be present in amounts of from 1 to 30 parts by mass (pbm) relative to 100 mass parts of the fluoropolymer of the innermost layer [0107-0109].
Modified Shifman ‘873 and Funaki are both directed towards multilayer fuel hoses having a conductive fluoropolymer layer comprising a conductive additive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from 1 to 30 pbm of the carbon black into the fluoropolymer blend of the barrier layer because as is taught by Funaki such an amount was known to be suitable for producing a conductive layer. 
The carbon black in resulting conductive fluoropolymer layer would have been present in a range of amounts which overlaps, and therefore renders obvious, the range of amounts recited in claims 18-20 (see MPEP 2144.05).
Regarding claims 21-23, as is described above, modified Shifman ‘873 teaches a process of producing a fuel hose comprising a fluoropolymer barrier layer comprising a conductive additive which meets the limitations of claim 33.  Additionally, Shifman ‘873 teaches that the conductive additive may be carbon black or other industry recognized ingredient to provide conductivity (col. 6 lines 15-18). Modified Shifman ‘873 is silent regarding the conductive additive being one of the specific species claimed.
Funaki however teaches that the conductive carbon filler may be, inter alia, carbon black or carbon nanotubes [0108].  As such, Funaki establishes that carbon nanotubes were art recognized at the time the instant application was effectively filed to be suitable as a conductive filler in fuel hoses and that carbon nanotubes were art recognized to be functionally equivalent to carbon black.  Therefore, it would have been obvious to one of ordinary skill in the art to have utilized carbon nanotubes as a conductive filler in the tube of Shifman ‘873 (see MPEP 2144.06 and 2144.07). The carbon nanotubes would have read on the claimed carbon nanofiller.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shifman ‘873 in view of Mizutani and Tatemoto as applied to claim 33 above, and further in view Lavanga et al., US 2007/0100077 (“Lavanga”)(previously cited).
Regarding claim 25, as is described above, modified Shifman ‘873 teaches a process of producing a fuel hose which meets the limitations of claim 33.  Modified Shifman ‘873 is silent regarding the fluoropolymer blend of the inner barrier layer comprising irradiated PTFE.
Lavanga discloses a micropowder composition which is useful as an additive to fluoroelastomer compositions to provide articles having improved hot tear resistance and improved extrusion performance [abstract, 0002, 0012, 0013]. The micropowder composition comprises PTFE that has been irradiated [0063-0065]. 
Modified Shifman ‘873 and Lavanga are both directed towards articles formed from a composition comprising a fluoroelastomer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of modified Shifman ‘873 by incorporating the micropowder composition taught by Lavanga to the composition of the inner barrier layer with the expectation of producing a hose having improved hot tear resistance and improved extrusion performance.  The micropowder in the composition of the inner barrier layer would have comprised irradiated PTFE which would have read on the claimed irradiated PTFE.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shifman ‘873 in view of Mizutani and Tatemoto as applied to claim 33 above, and further in view of Park et al., US 2009/0203846 (“Park”)(previously cited).
Regarding claim 34, as is described above, modified Shifman ‘873 teaches a process of producing a fuel hose which meets the limitations of claim 33. Additionally, Shifman ‘873 teaches that the fluorothermoplastic may be a TFE/HFP/VDF terpolymer [0032, Table 2]. Shifman ‘873 teaches that the composition of the inner barrier layer may additionally comprise polyol vulcanizing agent (col. 5 lines 13-18).
 Modified Shifman ‘873 is silent regarding the temperature at which the vulcanization is carried out and temperature at which the polymer mixture is mixed.
Park discloses a fluororesin composition comprising a fluorothermoplastic and a fluoroelastomer [abstract, 0001, 007-0011]. The fluoroelastomer may be, inter alia, may comprise TFE, VDF, and TFE [0039]. The composition may additionally comprise carbon black [0056].  Park teaches compounding the composition by mixing at a temperature which is above the softening temperature or melting point of the fluorothermoplastic which lies within the range of from 80 to 375 °C [0059]. Park goes on to teach that the composition is vulcanized and that the vulcanizing agent may be a polyol [abstract, 0001, 0052]. Regarding vulcanization, Park teaches vulcanizing the composition at a temperature of from about 120 to about 300 °C [0059]. 
Modified Shifman ‘873 and Park are both directed towards vulcanized fluororesin compositions comprising a fluoroelastomer, a fluorothermoplastic, and carbon black.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have compounded (i.e. mixed) and vulcanized the composition of modified Shifman ‘873 within the temperature ranges disclosed by Park because they were art recognized to be suitable temperature ranges for compounding and vulcanizing the type of composition taught by modified Shifman ‘873.  The compounding temperature range and vulcanization temperature range taught by the instantly cited prior art overlap or encompass, and therefore render obvious, the ranges  recited in claim 34 (see MPEP 2144.05).

Claims 17, 24, 26, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shifman, US 2004/0187948 (“Shifman ‘948”)(previously cited) in view of Garver et al., US 2009/0274857 (“Garver”)(previously cited) and Tatemoto.
Regarding claim 33, Shifman ‘948 discloses a process of making a multilayer fuel hose wherein the fuel hose comprises, in order, a first barrier layer (10), a second barrier layer (12), an elastomer layer (14), a reinforcing layer (16), and an outer cover (18) [abstract, 0002, 0006, 0026, Fig. 8].  The first barrier layer (10) is formed from a fluoropolymer blend comprising an elastomeric fluoropolymer and a fluorothermoplastic [0032, 0033]. The first barrier layer (10) may further comprise a polyol vulcanizing agent [0035] and carbon black [0039].  Shifman ‘948 teaches forming the first barrier layer (10) by extrusion and subsequently forming the protective cover layer (18) and then vulcanizing the hose [0009, 0021, 0043].  
The inner barrier layer (10) and protective cover layer (18) of the hose of Shifman ‘948 respectively read on the claimed one barrier layer inner layer and outer layer.  The fluorothermoplastic,  elastomeric fluoropolymer, polyol vulcanizing agent, and carbon black of the composition of the inner barrier layer read on the claimed thermoplastic fluoropolymer, fluororubber, crosslinking agent, and carbon filler.  The extrusion and vulcanizing method taught by Shifman ‘948 read on the claimed extrusion and vulcanization.
Shifman ‘948 is silent regarding the extrusion temperature. Shifman ‘948 is also silent regarding providing the fluoroelastomer, fluorothermoplastic and vulcanizing agent of the fluoropolymer blend as a pellet.
Garver discloses a multilayer extruded fuel hose comprising a fluoropolymer barrier layer [abstract, 0002, 0008, 0019].  Garver teaches that the extruder temperature is dictated by the material which the extruder is conveying and is adjusted to obtain a smooth, free-flowing melt stream of polymer as the material exits the end of the extruder and enters the extrusion head [0049].
Tatemoto discloses an extrudable elastomer composition suitable for forming extruded tubes wherein the composition comprises an elastomer and a vulcanizing agent wherein the elastomer may be a fluoroelastomer (i.e. a fluororubber) (abstract, col. 1 lines 6-11, col. 1 line 37-col. 3 line 34).  Tatemoto teaches pre-molding the composition into pellets in order make handling easy (col. 4 lines 1-5).
Shifman ‘948 and Garver are both directed towards multilayer extruded fuel hoses comprising a fluoropolymer barrier layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the process of producing a hose disclosed by Shifman ‘948 with the teachings of Garver by varying the extruder temperature through routine experimentation in order to arrive at a smooth, free-flowing melt stream of polymer as the material exits the end of the extruder and enters the extrusion head. Varying the extruder temperature through routine experimentation would have produced the same process as is claimed in claim 33.
While modified Shifman ‘948 is silent regarding the composition of the inner layer not being meltable at 280 °C after extrusion and before vulcanization, the Examiner notes that Applicant’s specification discloses that the presence of carbon filler (e.g. carbon black) in the thermoplastic brings about or promotes crosslinking.  The specification goes on to disclose that accordingly, the barrier layer end product preferably contains no thermoplastic elastomer but rather, presumably, a crosslinked thermoplastic.  The barrier layer produced according to the Applicant’s disclosed invention is no longer meltable (page 3 lines 2-6 and page 4 lines 1-4 of Applicant’s specification as filed). In light of this disclosure and given that modified Shifman ‘948 teaches an inner barrier layer comprising a fluorothermoplastic in combination with carbon black, there is a reasonable expectation that the composition of the inner barrier layer would intrinsically not be meltable at 280 °C before vulcanization according to the dynamic mechanical analysis standard disclosed by Applicant at page 3 lines 2-6 of the specification as filed.  
Shifman ‘948 and Tatemoto are both directed towards extrudable elastomer compositions comprising an elastomer and a vulcanizing agent.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have provided with the fluoropolymer blend comprising a peroxide-based vulcanizing agent used to extrude the inner barrier layer of the hose of Shifman ‘948 in pellet form because as is taught by Tatemoto pellets where known to be easy to handle.  The pellets comprising the fluoropolymer blend and polyol-based vulcanizing agent of the method of modified Shifman ‘948 would have read on the claimed FTPV pellets.
Regarding claim 17, the carbon black of the composition of the inner barrier layer reads on the claimed conductivity carbon black.
Regarding claim 24, while Shifman ‘948 is silent regarding the composition of the inner layer not being meltable, the Examiner notes that Applicant’s specification discloses that the presence of carbon filler (e.g. carbon black) in the thermoplastic brings about or promotes crosslinking.  The specification goes on to disclose that accordingly, the barrier layer end product preferably contains no thermoplastic elastomer but rather, presumably, a crosslinked thermoplastic. The barrier layer produced according to the Applicant’s disclosed invention is especially no longer meltable (see page 3 lines 2-6 and page 4 lines 1-4 of Applicant’s specification as filed). In light of this disclosure and given that Shifman ‘948 teaches an inner barrier layer comprising a fluorothermoplastic in combination with carbon black, there is a reasonable expectation that the composition of the inner barrier layer would intrinsically not be meltable according the dynamic mechanical analysis standard disclosed by Applicant at page 3 lines 2-6 of the specification as filed.  
Regarding claim 26, the elastomer layer (14) reads on the interlayer recited in claim 26.  
Regarding claim 28, Shifman ‘948 teaches that the polymer blend of the inner barrier layer comprises from about 5 to about 95 wt% of the fluoroelastomer and from about 5 to about 95 wt% of the fluorothermoplastic [0020]. The ranges of amount of fluoroelastomer and fluorothermoplastic taught by Shifman ‘948 overlap, and therefore render obvious, the ranges of amounts of fluororubber elastomer and thermoplastic fluoropolymer claimed (see MPEP 2144.05).
Regarding claim 29, the elastomer layer (14), reinforcing layer (16), and outer cover (18) read on the elastomeric interlayer, strength member, and outer layer recited in claim 29.  The elastomeric layer (14) may be formed from an ethylene/acrylate rubber [0036] which reads on the claimed AEM.  The reinforcing layer (16) may be formed from Kevlar (i.e. p-aramid)[0038] as claimed. The outer cover (18) may be formed from ECO [0037] as claimed.
Regarding claim 31, with respect to the two layer hose embodiment described above, Shifman ‘948 teaches incorporating carbon black into both the inner barrier layer and the outer protective cover layer for the purpose making the layers conductive.  While Shifman ‘948 does not teach the claimed resistance values, the Examiner contends that it logically follows that since the carbon black is added to the composition of the layers in order to make them conductive, the addition of increasing amounts of carbon black would make the layers more conductive. As such, it would have been obvious to one of ordinary skill in the art to have varied the amount of carbon black added to the layers of the hose of Shifman ‘948 through routine experimentation in order to arrive a desired degree of conductivity or resistance.  Varying the amount of carbon black in each of the layer through routine experimentation would have produced the hose having the claimed resistance.
Regarding claim 32, Shifman ‘948 recites that the disclosed hose is a fuel hose [abstract].

Claims 27 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shifman ‘948 in view of Garver as applied to claim 29 and 33 above, and further in view Kakiuchi et al., US 5,588,469 (“Kakiuchi”)(previously cited).
Regarding claims 27 and 30, as is described above, modified Shifman ‘948 discloses a process of forming a multilayer fuel hose which meets the limitations of claim 33.  The first barrier layer (10) of the hose disclosed by modified Shifman ‘948 reads on claimed barrier layer.  The Examiner notes that the composition of the first barrier layer (10) of the hose of modified Shifman ‘948 is substantially identical to the hose claimed and disclosed by Applicant in terms of the species of fluorothermoplastic, the presence of both a vulcanizing agent (i.e. a crosslinking agent) and carbon black, and the inclusion of a vulcanization step in the formation of the hose (see page 4 lines 1-5, page 5, line 7-page 6 line 8, page 6 lines 25-30, page 13 lines 22-30 of Applicant’s specification as filed). As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the first barrier layer (10) of the hose of modified Shifman ‘948 intrinsically comprises fluorothermoplastic vulcanizates as claimed (see MPEP 2112 V).
The second barrier layer (12) reads on the claimed inner elastomeric interlayer. Shifman ‘948 teaches that the second barrier layer (12) may comprise a terpolymer of hexafluoropropylene, tetrafluoroethylene, and vinylidene fluoride [0034].  The Examiner notes that Applicant’s specification discloses that terpolymers of hexafluoropropylene, tetrafluoroethylene, and vinylidene fluoride are employable fluororubber for the disclosed invention (col. 5 lines 30-35).  As such, in light of Applicant’s disclosure, the Examiner reasonably interprets the terpolymer of hexafluoropropylene, tetrafluoroethylene, and vinylidene fluoride in the second barrier layer (14) as reading on the claimed fluororubber.  
Regarding the reinforcing layer (16), Shifman ‘948 teaches that this layer may comprise Nomex [0038] which reads on the m-aramid of the claimed strength member.  Shifman ‘948 also teaches that the outer cover (18) may be formed from an acrylic rubber [0037] which reads on the acrylic rubber of the claimed outer layer.
Regarding the elastomer layer (14) Shifman ‘948 teaches may be a synthetic elastomer [0036]. Modified Shifman ‘948 is silent regarding the hose comprising one of the vulcanized rubber species recited in claim 30.
Kakuichi discloses a multilayer fuel hose comprising an inner layer formed from a terpolymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride (THV) (abstract, col. 2 lines 1-18).  Disposed on the inner layer is an outer layer obtained by vulcanizing a vulcanization composition comprising an epichlorohydrin rubber (ECO) compounded with a DBU salt and an organophosphonium salt (abstract, col. 2 lines 1-25, col. 3 lines 8-30).  The outer layer comprising the ECO rubber has excellent ozone resistance and attains desirable bonding strength with the THV terpolymer containing inner layer with the necessity for subjecting the inner layer to any special treatment (col. 2 lines 40-52).
Modified Shifman ‘948 and Kakiuchi are both directed towards fuel hoses comprising a rubber layer disposed on an inner layer comprising a THV terpolymer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of modified Shifman ‘948 by forming the elastomer layer (14) from the vulcanization composition taught by Kakiuchi with the expectation of producing a hose wherein the elastomer layer (14) has excellent ozone resistance and desirable bonding strength to the second barrier layer (12) without the necessity for subjecting the second barrier layer (12) to any special treatment. The elastomer layer (14) of the hose of modified Shifman ‘948 would have read on the outer elastomeric inter layer recited in claim 30 as well as the interlayer recited in claim 27.

Response to Arguments
Applicant’s arguments with respect to claims 17-34 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782